IDB Invest

Environmental and Social Review Summary (ESRS)
New Juazeiro Bifacial PV Power Project — Brazil

Original language of the document: English
Revision’s cut-off date: 2020-05-05

1. General Information of the Project and Overview of Scope of IDB Invest’s Review

The New Juazeiro Bifacial Solar Power Project (“the Project”) consists in the design,
construction, commissioning and operation of four (4) photovoltaic (PV) plants with a combined
capacity of 187 MWp: Juazeiro V, VI VIl and VIII’. The Project will sell its energy on the Brazilian
Energy Trade Free Market. Atlas Juazeiro Comercializadora de Energia Ltda. And its four whole
owned subsidiaries (“the Companies”) will undertake the construction of this greenfield which
will last approximately 12 months and is planned to start in June 2020. The following
agreements will be executed for the implementation of the Project: i) engineering, procurement
and construction (“EPC”) contracts for the construction of the Photovoltaic Plants and the
Interconnection Agreement, and ii) Module Supply agreements. No contractor firm has been
appointed to date.

The Project will be located in the city of Juazeiro, Bahia State, Brazil. The planned location is
adjacent to an existing and operating project called “Juazeiro””, owned by the same sponsor,
but not financed by IDB Invest. It will be connected to the JUAZEIRO II — CHESF substation
through an existing 34,5 / 230 kilovolt (“kV”) transmission line of about 6.5 kilometer (“km”)
long. During peak construction, the Project will retain around 680 workers. During operation
that number will reduce to 32 workers.

The Environmental and Social Due Diligence (ESDD) process undertook the review of relevant
environmental, health, safety and social information, including: i) the Environmental Licenses®
issued by the Instituto do Meio Ambiente e Recursos Hidricos (INEMA) of the State of Bahia; ii)
an Environmental Impact Assessment? (EIA); iii) a Social report; and iv) the Companies’
Environmental Management System, among other relevant documents.

The ESDD included a site visit which took place from February 3rd to 5th, 2020 and included
meetings with Project’s representatives; workers of the “Juazeiro” project (currently in
operation); Companies employees and stakeholders; the chief of the Environmental Protection
Department of Juazeiro Municipality and local communities’ representatives. In addition to IDB
Invest’s Environmental and Social Officer, technicians from DFREIRE Consultoria e

1 Central Solar Fotovoltaica Juazeiro V -56,7 MW, Central Solar Fotovoltaica Juazeiro VI -63,0 MW, Central Solar Fotovoltaica Juazeiro

Vil -18,9 MW e Central Solar Fotovoltaica Juazeiro Vill 15,2 MW.
2

Central Solar Fotovoltaica Juazeiro |, Il, III and IV.
3 Licencas de Instalagdo (LI): LI 20.000, LI 20.001, LI 20.002 and LI 20.003 all dated of January 2020. See documents disclosed on this
website.

4 Estudo Ambiental para Atividades de Médio Impacto — EMI, Complexo Solar Fotovoltaico Juazeiro, BIOCONSULTORIA Gestdo e

Licenciamento Ambiental, 2019. See document disclosed on this website.
IDB Invest

Planejamento, an independent environmental and social consulting firm, participated in the site
visit.

2. Environmental and Social Categorization and Rationale

The Project has been classified as a Category B operation under IDB Invest’s Environmental and
Social Sustainability Policy, given that its environmental and social risks and impacts are
confined to the Project facilities, are generally reversible, and are capable of being mitigated
with easily applied management measures during its construction and subsequent operation.
Most important environmental and social risks include: i) possible impacts on the local
community due to an increase of vehicular traffic during construction and influx of external
workers; ii) risk to the workers’ health and safety, mainly during implementation; iii) risk to lose
of cultural heritage> that can be affected by the construction works; iv) impact to water
resource; and v) impact to suppression of caatinga® biome.

The Performance Standards (PS) triggered by the Project are: i) PS1: Assessment and
Management of Environmental and Social Risks and Impacts; ii) PS2: Labor and Working
Conditions; iii) PS3: Resource Efficiency and Pollution Prevention; iv) PS4: Community Health,
Safety and Security; v) PS6: Biodiversity Conservation and Sustainable Management of Living
Natural Resources; and vi) PS8: Cultural Heritage.

Indigenous people and traditional communities have not been identified in the immediate
vicinity of the Project. No involuntary economic and physical displacement will occur. In
addition, its area of influence does not overlap with any nationally designated or internationally
recognized protected areas.

3. Environmental and Social Context

The Project site, which occupies an area of 527,86hectares (“Ha”), is in the rural area of Juazeiro
Municipality, 12 km away from the center of Juazeiro city. The average annual temperature in
the region is 26.6 °C, with a low incidence of rainfall, which directly favors the incidence of solar
radiation.

The Project area is a typical caatinga forest, formed by a small-size tree stratum. However,
anthropized areas predominate, representing more than 70% of the landscape.

As per Brazilian Institute of Geography and Statistics’, the Juazeiro city population was of
216,707 inhabitants in 2019, with an urbanization rate equivalent to 81.2%. Trade and services
activities are the main source of income to the municipality, but the Project area is located close
to small rural communities, such as the “Comunidade Serra Azul” and “Projeto Serrote da
Batateira.” There are farms with few agricultural activities and some goat and cattle breeding,

A cultural heritage site was identified on the Project area by the Instituto do Patriménio Histérico e Artistico Nacional (IPHAN).
The Caatinga is a heterogeneous biome consisting of a mosaic of shrubs and areas of seasonally dry forest (Leal et al., 2005, Santos et
al., 2011), occurring mainly under semi-arid conditions

Instituto Brasileiro de Geografia e Estatistica (IBGE)
IDB Invest

mostly occupied only by weekends. Water scarcity is the common situation in this semi-arid

area.
Environmental Risks and Impacts and Proposed Mitigation and Compensation Measures

4.1 Assessment and Management of Environmental and Social (E&S) Risks and Impacts

E&S Assessment and Management System

The Companies have developed an Environmental, Health and Safety Management System
(“ESMS”)® and a corresponding Manual which provides guidance on how to integrate E&S
requirements during the lifecycle of all Companies’ projects. However, the Companies will
develop and implement an ESMS specific to the solar PV Project construction and
operational phases, according with the PS1 and the legal requirements.

Policy

The Companies have an environmental policy that has been fully communicated to its
employees, is in line with PS1 and contains the Companies’ commitments to: i) Attend and
monitor all applicable environmental legislation and standards; ii) ensure that all employees
receive information and training relevant to their activities; iii) optimize the use of energy,
natural resources and materials; iv) prevent pollution; v) periodically assessment of the
ESMS to ensure continuous improvement; and vi) promote dialogue with service providers,
suppliers and the community.

Identification of Risks and Impacts

The identification and assessment of the direct and indirect environmental and social
impacts and risks resulting from the Project’s installation and operation were performed in
the EIA. The study highlights as the most important impacts those related to the suppression
of vegetation and interference in natural habitats, and those associated to the surrounding
communities and cultural heritage, among others. These impacts and risks will be managed
and monitored through management and monitoring plans by the ESMS.

The Project is fully compliant with the Brazilian legal environmental requirements. To date,
the it has received the following authorizations: i) a Preliminary License (PL), which
establishes the feasibility of the project, and ii) four (4) Installation Licenses (ILs), which
allows the beginning of the works. The Project will obtain the Operational License (OL),
which shall be issued after completion of the implementation works, subject that the
Companies meets the IL’s specific requirements.

The ESDD found that a third party had requested the Mining Nacional Agency (MNA) its
authorization? to perform mining works (prospecting activities for quartz) in a polygonal
inside the Project area. As a response, the Project demanded the stoppage of this request?”

EHS Management System - RFQ-2019-02-06, February 2019 and the “Atlas Environmental and Social Management System Manual”,

February 2020.
Process ANM SEI 871631/2018 License to perform research works for mining of quartz, (Autorizacaio de Pesquisa de Quartzo)
Process ANM SEI 48062.973805/2019-4 (Pedido de Bloqueio de Area)
IDB Invest

at least where the proposed prospecting activities intersect the Project’s area. It is foreseen
that the MNA will accept the Project’s petition (based on the MNA Code and on Federal
Legal Instruction — Parecer PROGE 500/2.008) but may ask it to compensate the value of the
preliminary exploratory works already performed (basically exploration drilling activities).
By the closing of this report, the MNA had not officially responded to the Project’s request.

d. Management Programs

The Companies’ environmental and social management programs and plans include the
following: i) Deforestation Plan; ii) Flora Rescue and Monitoring Plan; iii) Fauna Rescue and
Monitoring Plan; iv) Natural Resources Conservation and Landscaping Program; v) Solid
Waste Management Program; vi) Waste Management Program; vi) Silting and Erosion
Control Plan; vii) Signaling and Traffic Control Plan; viii) Noise Control and Monitoring
Program; ix) Atmospheric Emission and Particulates Monitoring Plan; x) Social
Communication and Environmental Education Plan; xi) Training, Capacitation and
Engagement Work Force; xii) Risk Management Program; xiii) Emergency Preparedness and
Response Plan; and xiv) Archeological Monitoring Program.

e. Organizational Capacity and Competence

The Companies have designated two E&S professionals to oversee the Project’s
Environmental, Social, Health and Safety (ESHS) aspects, who report directly to the Senior
Local Management and to the corporate ESHS Manager. Additional ESHS human resources
will be allocated if needed. ESHS training activities during the Project’s construction and
operational phases will take place according to the specific plan of the ESMS (ATL 0015/2019
— Training and Engagement Workforce). The Companies will periodically inform about the
training activities.

The Companies will incorporate to the existing organizational ESHS structure, personnel
from the EPC contractor to complement the final Project’s ESHS system for both
construction and operation phases.

f. Emergency Preparedness and Response

The Companies developed a Risk Management Plan and an Emergency Preparedness
Response Plan, both containing the guidelines to manage emergency situations during
construction phase of the Project.

The Risk Management Plan identifies the handling of chemical products as one of the most
important risks and defines how to mitigate or eliminate their potential risks to workers,
surrounding communities and installations by: i) defining the appropriate locations for their
storage and handling; ii) verifying the existence of hazardous chemicals; iii) establishing the
degree of workers’ exposure to such chemicals; iv) conducting periodic audits to verify the
conditions of storage and use of chemicals; and v) performing risk analysis to all processes
involving the use of chemicals and hazardous substances.

The Emergency Preparedness Response Plan aims at establishing lines of coordinated
actions to be followed by the Project’s brigades when an emergency occurs. Its specific
purposes are: i) to guide and train people and teams responsible for responding to
IDB Invest

emergencies; ii) to define the first response actions; iii) to define the human and material
resources available; iv) to establish technical and administrative procedures covering the
most probable type of accidents that may eventually occur; v) to act in an organized and
effective way in emergency situations to neutralize the effects or minimize their
consequences; vi) to identify, control and stop emergency situations as soon as possible;
and vi) to avoid or minimize the negative impacts of accidents to the communities, the
environment, the equipment and installations, and any third parties. Drills will be developed
each 6 months during construction.

To fully align with PS1, a site-specific emergency procedure will be developed for the
Project’s operational phase based on the corporate level ESHS Management System
program !! and taking in to account the methodology described within its procedures,
including the necessary drills. The Emergency Plan and Contingency Plan for operational
phase shall include at least: i) the identification of potential accident situations associated
with natural or non-natural events and with harmful consequences to workers, and general
public health; ii) emergency planning and procedures; iii) communication protocols; iv) first-
aid procedures; v) the use protective equipment, signaling and training for emergency
situations; vi) emergency resources; vii) emergency medical response; viii) worker
information on emergency situations; and ix) information to public and authorities.

Also, as required per Brazilian law, the Companies will present the Fire Department
Inspection Certificate: “Auto de Vistoria do Corpo de Bombeiros” (AVCB) prior the start-up
of operations. The fire prevention and protection system to be installed will comply with US
National Fire Protection Association (NFPA) standards.

g- Monitoring and Review

Mandatory environmental monitoring programs have been developed and will be
implemented, in accordance with the Environmental License’s requirements. The progress
and effectiveness of such programs will be documented through Monthly Reports. For
instance, half-yearly reports will be issued and sent to INEMA, describing the actions carried
out during the period related to the implementation of the Environmental Education
Program (EEP) and the Social Communication Program (SCP). A Consolidated Final Report
will be prepared by the end of the construction phase.

In order to comply with PS1, the Companies will establish procedures to monitor and
measure the effectiveness of the Environmental Social and Health and Safety Management
System (ESHMS) during the operation phase, as well as the compliance with any legal and
contractual obligations and other regulatory requirements. The Companies will also
determine Key Performance Indicators (KPIs) to evaluate the effectiveness of the system
and take corrective actions when needed.

h. Stakeholder Engagement

1 “Environment, Health & Safety, Security and Loss Prevention (Fire and Natural Catastrophe) Roadmap Standards”
IDB Invest

Since the Companies are already operating on site through the existing Solar Photovoltaic
Complex Juazeiro |, Il, Ill and IV, it has in place a community relationship established with
most of the population affected by the New Juazeiro Solar Complex. In this sense, the
Companies have developed an Environmental Education and Social Communication
Program to create communication channels with both internal and external stakeholders
and establish a good community relationship, through a direct dialogue between the parties
involved. This program aims at developing several actions during of the construction phase,
including: i) the development of a social baseline; ii) the undertaking of informative sessions
with the communities to present the project status and legal compliance; iii) the definition
of adequate communication channels with the communities; iv) the development and
broadcasting of external communicational material; and v) the organization of ESHS
workshops of topics relevant to communities.

To align this program with PS1, the Companies will develop a Stakeholder Engagement Plan
(SEP) specific for the Project, that will include: i) a review of all potentially affected direct,
indirect and vulnerable stakeholders; ii) the mapping of such stakeholders; iii) a consultation
process with them, and iii) an Engagement and Communication Procedure with
Stakeholders, with which the Companies will establish the appropriate lines of
communication with each group, and provide the foundation for participatory planning,
implementation, and monitoring.

i. External Communication and Grievance Mechanisms

During the implementation of the existing projects (Juazeiro |, II,IIl & IV), the Companies
carried out communication activities with the communities to clarify their doubts and
handle their complaints through suggestion boxes, a 0800 number (not available at this
time), e-mailing and communication through social networks (i.e. WhatsApp). The
enhancement these channels and the implementation of others may be necessary for the
Project as the site where it will be located is in a rural area with limited to access internet
and cellular network connection. Therefore, keeping active the 0800 line will be important,
to allow not only members of local communities but any stakeholder to reach the
Companies.

In addition, the Companies have developed a corporate External Grievance Mechanism
Procedure to allow local communities to present their grievances and complaints. Such
mechanism: i) Establishes a procedure to contact the Companies (anonymously or openly)
to raise questions, express concerns or submit a complaint; ii) has appointed a person within
the Companies as the responsible for receiving, registering and processing all complaints;
iii) establishes procedures to record, analyze, categorize, investigate and determine
resolution or repair alternatives; and iv) establishes the way to communicate decisions
made and actions taken to solve complains.

To fully meet PS1 requirements, the Companies will improve and adapt its existing external
grievance mechanism and communication activities, by reactivating the 0800 line and
installing signals in strategic points of the site and surrounding areas to inform the people
where and how the grievances can be placed.

4.2 Labor and Working Conditions
IDB Invest

According to Brazilian labor legislation, workers must undergo technical and ESHS training
sessions as a precondition for their hiring. Also, collective bargaining agreements between
employees and employer can be agreed beyond the minimum required by law to determine
the job level, the minimum wage and hiring benefits. Workers are also entitled to form or
freely join Unions”.

To fully meet PS2 requirements the Companies will establish policies and procedures to
manage and monitor the workforce of subcontractors and ensure that Brazilian and
international labor and working conditions are met. Consultation mechanisms will also be
implemented for these workers.

Working Conditions and Management of Worker Relationships

Hiring of local labor is expected and will be prioritized, in order to minimize the mobilization
of workers from other locations to the Project. Therefore, the Project will not install
temporary construction camps and workers will be lodged in existing accommodations
available in nearby Juazeiro or Petrolina cities. Thus, as preparation for the Project’s
construction phase, the Companies will contact the Municipal Departments of these cities
to explore their potential labor supply of vis a vis the Project’s needs.

At a corporate level, the Companies have developed a Code of Conduct for workers, which
includes the principle of non-discrimination due to race, color, gender, sexual orientation,
cultural difference, language, religion, national origin, marital status, political opinion, age,
disability or veteran status in any personnel practice, including recruitment, hiring, training,
promotion conditions and discipline. The Human Resources (HR) and Compliance areas of
the Companies are responsible to address and investigate any complaints or grievances
related with the violation to such code.

To be fully aligned with PS2, the Companies will develop a Working Conditions and Worker
Relationship Plan for the Project, which should include at least: i) general provisions; ii)
obligations and rights; iii) contracting policy; iv) working conditions; v) occupational health
and safety; vi) local hiring policies; vii) internal grievance mechanism that include
contractors and sub-contractors; viii) training activities; and ix) demobilization activities (to
be adopted by all contractors and subcontractors for their workers).

The Companies will also develop a Local Hiring Policy that sets a minimum local hiring target
and guarantee good conditions, including the definition of suitable locations for workers
accommodation and housing. This policy, which will describe relevant information to
manage expectations from local communities such as available positions, types of jobs,
required qualifications and skills, and job duration; will be included in the EPC Contract.

A Retrenchment Plan will also be required in the EPC Contract in order to ensure measures
for worker demobilization, especially after expected peak of the construction works.

2

Sindicato dos Trabalhadores nas Industrias da Construgo de Estradas, Pavimentacao, Obras de Terraplanagem e Montagem Industrial
do Estado da Bahia - SINTEPAV-BA
IDB Invest

The Companies will carry out informative sessions with workers (direct and indirect
employees) and educational workshops to explain the Grievance Mechanism. Complaints
boxes will be installed on site during construction site (both for direct and indirect
employees) and a complaints form will be available for download from the Companies’
website.

b. Protecting the Workforce

Contracts signed between the Companies, its subcontractors, and employees must comply
with local and international labor legislation that regulates, among other aspects, the
duration of the workday, schedules, overtime, paid rest days, minimum remuneration,
family allowance, legal bonuses, and the minimum aspects of occupational health and
safety at work." No evidence of child labor or forced labor was detected during the ESDD
process.

c. Occupational Health and Safety

As per the Brazilian Legislation and ILO requirements“, the Companies have developed an
Environmental Risk Prevention Program and an Occupational Health Medical Control
Program, among other health and safety programs. A Safety Engineering and Occupational
Health Program’ will be developed according to the risk exposure level and the total
number of employees of the Project. For the operational phase, the Companies will produce
and adopt a Project-specific occupational health and safety plan that will identify and
evaluate the most important risks and hazards to workers during that phase.

As a complement, the Companies will develop specific procedures to oversee and monitor
occupational health and safety during construction phase, including subcontractors’
workers. Special measures will be considered to protect workers from solar and dust
exposure such as ensuring the use personnel protection equipment and requiring constant
hydration during the execution of civil works as well as during the operation of the plant.
The EPC contractor will establish an Internal Committee for Accident Prevention’® where
employees can report expose risk or inappropriate or unsafe work conditions.

d. Workers Engaged by Third Parties

The Companies’ ESMS Manual imposes the same safety requirements on its employees as
it does on its subcontractors. Thus, during construction works, the Companies will ensure
that the EPC meets the EHS standards, such as: i) good conditions and location for workers
accommodation and housing; ii) educational activities related to drug prevention and
sexually diseases transmitted diseases; and iii) workers demobilization measures.

Brazil is a signatory of International Labor Organization conventions and international treaties related to workers' rights, including
Convention No. 29 on forced labor, Convention 98 on worker's organizations, Convention 103 on maternity protection, Convention
No. 105 on the abolition of forced labor, Convention No. 138 on minimum age and Convention No. 182 on the worst forms of child
labor.

Norma Regulamentadora (NR) of the Ministry of Labor, Federal Decree No. 3214/78
Servico Especializado em Seguranca e Medicina do Trabalho (SESMT)
According to Regulatory Standard 5 of Brazilian Ministry of Labor.
IDB Invest

e.

4.3

44

a.

Supply Chain

The Companies’ ESMS Manual requires to monitor the primary supply chain”’ on an ongoing
basis in order to identify any significant changes and if new risks are identified, take
appropriate steps for mitigation.

Resource Efficiency and Pollution Prevention

Resource Efficiency

Although the Project will not be a significant source of GHG Emissions, it will keep an
inventory of direct and indirect emissions (associated to the transportation of goods and
products and the facilities for construction of panels and spare parts).

Water consumption is critical due to scarcity of the resource in the Project area. During the
construction phase, approximately 930 m?/month will be trucked in for road irrigation (dust
control) and 34,58 m?/m for human consumption. During operation, water for human
consumption is estimated in approximately 17,55 m?/month of plain water and 0,5 m3/m of
mineral water. Both types of water will be supplied by trucks.

The Companies will develop measures to improve water management and minimize its
consumption.

Pollution Prevention

During the implementation phase, solid waste will be generated from the activities related
to civil works and other common human activities (domestic waste). Therefore, as part of
the ESMS the Project has developed specific procedures’® to manage non-hazardous and
hazardous waste resulting from civil and installation works, that follows Brazilian Technical
Standards (NBR), and has guidelines for waste: i) segregation, ii) reduction; iii) recycling and
iv) composting.

The Project will provide chemical toilets whose maintenance will be carried out by a
specialized and duly licensed company.

During the Project’s operation phase, the generation of waste will be related only to
domestic waste and to that produced by the maintenance of the PV plant, such as: i) non-
recyclable waste; ii) metal; iii) cardboards; iv) plastic; v) organic waste; vi) reused oil and
greases; vii) contaminated wastes; and viii) unserviceable PV panels. However, to fully
comply with PS3, the Project will revise the existing waste management plan for the
operation phase considering the life cycle and the disposal procedures of solar PV panels.

Community Health, Safety and Security

Community Health and Safety

Supply
others.

chain is composed by producers of photovoltaic panels and spare parts; metallic structures and concrete productors, among

ATL - 0014/2019 — Solid Waste Management Program (Plano de Gerenciamento de Residuos Sdlidos — PGRS) and Civil Construction

Waste

Management Program (Programa de Gerenciamento de Residuos da Construgdo Civil - PGRSCC);
IDB Invest

Impacts associated to construction activities, such as: i) heavy transportation along roads
and access routes, ii) reduction to water quality and quantity; iii) potential transmission of
communicable diseases (i.e. respiratory and sexually transmitted infections); iv) potential
drug and alcohol consumption increase; and v) gender violence resulting from the influx of
external labor; can pose negative impacts from the Project to surrounding communities
health.

During the installation phase, a greater volume of trucks, buses and automobiles will be
generated. Since access roads to the Project and neighboring the communities are not
paved, it is highly likely that during heavy rainfalls mud and puddles are created, causing
unsafe conditions for traffic. Although this is a preexisting situation, the increase of the flow
of trucks and the weight of the loads can aggravate it.

During the field visit to the Baixa do Umbuzeiro community, most of the people complained
of the increase of dust they experienced during the installation of the existing PV solar
plant’? that is adjacent to the Project since it not only produced domestic inconvenience
(appearance of dirt or dust on clothes and homes), but also deteriorated the air quality and
generated respiratory problems on the population.

Traffic may also increase the probability of accidents due to poor roads’ conditions and
signaling. To mitigate these impacts, the Project developed the Traffic Signaling and Control
Program, which includes the following provisions: i) signaling the existence of emergency
works or situations; ii) speed regulations for light and heavy vehicles; iii) reorganization of
vehicle flows next to the construction site, to avoid conflicting movements and accidents
and minimize congestion; iv) dissemination of correct, clear and standardized information
to road users (workers and surrounding communities); and v) control of vehicle traffic
schedules, in order to mitigate discomfort, especially at night.

The Companies will ensure that EPC contractor will develop a Project-specific traffic
management plan, which will identify the most important potential risks associated with
traffic increase during construction. Also, the Companies will develop procedures to
monitor and oversee directly the EPC contractor’s routes and days of load movement. For
operational phase, the Companies will develop a Project-specific traffic management plan,
which will identify potential risks associated with traffic increase during this phase.

The Project developed a Risk Management Program (RMP) and an Emergency Preparedness
and Response Plan (EPRP). The main purpose of the RMP is to outline the guidelines for
carrying out the management of chemical products in order to mitigate or eliminate
potential risks for workers, surrounding communities and structures of the project. The
main purpose of the EPRP is to establish lines of coordinated actions to be followed by the
Project’s action group when an emergency occurs.

b. Security Personnel

The Companies informed that security services in place don’t use armed personnel to
perform the surveillance. However, the Project will prepare and implement a specific

9 Juazeiro |, Il, Ill and IV

10
IDB Invest

security forces management plan using as reference the IFC’s Good Practice Handbook Use
of Security Forces: Assessing and Managing Risks and Impacts.

4.5 Biodiversity Conservation and Sustainable Management of Living Natural Resources

a.

General

The project area is characterized by being a typical caatinga forest (30% of the total area)
predominantly dense shrubs with emerging trees, combined with converted agricultural
land (70% of the total area). The flora baseline of the EIA shows that in the remaining
caatinga area the following species was most frequently observed: i) the Shaving Brush Tree
(Pseudobombax simplicifolium); ii) the mandioca-brava (Cnidoscolus quercifolius); iii) the
“catingueira rasteira” (Poincianella microphylla); iv) the myrrh or “umburana de cambao”
(Commiphora leptophloeos); v) the nettlespurge or “pinhdo” (Jatropha mutabilis); vi) the
“mata pasto” (Senna martiana); vii) the powder puff plant or “carqueja” (Calliandra
depauperate); viii) the red jurema (Mimosa tenuiflora); ix) the black jurema (Mimosa
ophthalmocentra); and x) the angico preto (Anadenanthera colubrina var. cebil). However,
only the angico preto is classified as vulnerable or threatened with extinction by
International Union for Conservation of Nature (“UICN”) Red List of Threatened Species and
by the Convention on International Trade in Endangered Species of Wild Fauna and Flora
(“CITES”).

The following species of local fauna, classified as vulnerable or threatened with extinction
by the UICN Red List of Threatened Species and by the CITES, were identified: i) the
jaguarundi or “gato-mourisco” (Puma yagouaroundi); ii) the brocket deer or “veado-
catingueiro” (Mazama gouazoubira); iii) the American ostrich or “ema” (Rhea americana);
iv) the Blue-winged macaw or “maracana-verdadeira” (Primolius maracana); v) the White-
banded Tanager or “cigarra-do campo” (Neothraupis fasciata); and vi) the white-browed
guan or “jucucaca” (Penelope jacucaca).

Protection and Conservation of Biodiversity

The Companies developed two programs aimed at protecting and restoring local flora: (i)
Flora Deforestation and Rescue Plan”; and (ii) Natural Resources and Landscape
Conservation Program, aimed at managing the Legal Natural Reserve (LNR) and Permanent
Preservation Areas (APP).?*

Additionally, to protect and monitor local fauna, the Companies have also two programs: (i)
Fauna Monitoring Program; and (ii) Displacement and Fauna Rescue Program, which defines
the rescue actions, screening and rehabilitation procedures for captured animals, as well as
their subsequent reintroduction in areas suitable for release and destination of biological
material to an accredited institution.

20 Which contains guidelines for carrying out deforestation and clearing of vegetation in the area to be intervened; includes procedures
to use the wood material and minimize impacts on flora; and has measures to undertake the rescue of specimens

21 BPA or APP (as per Portuguese acronym) it’s a mandatory buffer of native vegetation (usually along rivers or any other water bodies)
that must remain preserved of human activities.

11
IDB Invest

5.

c

Modified, Natural and Critical Habitat

There are no Environmental Conservation Units or areas under an environmental protection
regime, and no damping zones for Conservation Units have been identified in the Project
site.

The Project will not intervene any critical habitat. The planting areas that aims at
compensating the suppression of the caatinga biome respect the limits of the APPs along
the watercourses.

4.6 Cultural Heritage

Even though the “Sitio Carranca’””* archeological site called is within the Project area, the
works will not touch it. Notwithstanding, as per request of the National Historical and
Artistic Heritage Institute (IPHAN)??, the Project developed an Archaeological Heritage
Management Program to protect such site. The program contains actions for: i) the
recovery of materials, such a chance find occur; ii) monitoring of areas with potential
archaeological fragments; and iii) the promotion and protection of the identified places for
the cultural expressions of the Afro Brazilian religions since part of the Project area is used
for sporadically religious rituals.

According to the Brazilian legislation, the Project must include actions to safeguard the
memory of the communities impacted by the construction of the new Complex, especially
regarding the local religious manifestations. Thus, the Companies will perform the following
activities to be fully compliant with PS8: i) implement the culture heritage management and
rescue program, approved by IPHAN; ii) develop a baseline study to help define measures
to protect the Afro Brazilian religions manifestations; and iii) execute an Stakeholder
Engagement Program, whose objectives will be to perform educational activities through
oral interviews, exchange of knowledge with communities to define the best procedure to
allow religious rituals of the African matrix religions in the area. These actions will be
performed by a professional specialized in afro-Brazilian history and culture together with
representatives of the afro Brazilian communities.

Local Access of Project Documentation

General information about the Companies and the existing Juazeiro project can be accessed

via website. (see https://www.atlasrenewableenergy.com/en/projects/juazeiro-solar-plant-
bahia-brazil/).

Environmental and Social Action Plan

The table below summarizes the content of the Environmental and Social Action Plan (ESAP):

22 “Sitio Carranca” is related to a “sertanejo” occupation (a typical countryside community in this region) at the beginning of XX century.
23 Technical Opinion No. 13/2019 - IPHAN-BA/COTEC IPHAN-BA/IPHAN.

12
WIDB Invest

New Juazeiro Solar, Brazil
Environmental and Social Action Plan (ESAP)

Action

Product / Deliverable

ated Completion Date

PS1: Assessment and Management of Environmental and Social Risks and Impacts

11.

Develop a specific Environmental and Social Management System (ESMS)
applicable to Project, including the requirements contained in the EIA and
the Installation Licenses (ILs). The system shall consider construction and
operational phases.

1. ESMS (handbook and procedures) including
management plans and programs developed for
construction phase.

2. ESMS (handbook and procedures) including
management plans and programs developed for
operational phase.

1. 30 days prior to start construction phase and
thereafter, in the Environmental and Social
Compliance Report (ESCR).

2. 30 days prior to start operational phase and
thereafter in the ESCR.

12

Obtain the blockage of mining rights for the Project area from the Mining
National Agency (MNA) and compensate the third party, if applicable.

1. Document of blockade of mining rights.
2. Proof of compensation to the third party, if
needed

1. Prior to start operational phase.
2. Prior to start operational phase.

13

Establish and implement the ESHS organizational structure for the
construction phase of the Project including: i) specific personnel with clear
lines of responsibility and authority to implement the ESHS system; and ii)
specific personnel to deal with health and safety issues, as determined in
Brazilian Regulations.

The Project's Organizational structure.

30 days prior to start construction phase.

14

Submit the ESHS EPC Contractor's organizational charter.

The EPC’s Organizational structure.

15 days prior to start construction phase.

15

Plan and implement the training activities for ESHS personnel’s
competencies and experiences, to comply with national laws and applicable
PS, for both construction and operational phases.

ESHS training matrix, including an overview of the
skills that are required for the team.

30 days prior to start operational phase

16

Prepare a specific Emergency Plan and Contingency Plan for operational
phase, including at least: (i) identification of potential accident situations
associated with natural or non-natural events and with harmful
consequences to workers, and general public health; (ii) emergency planning
and procedures; (iii) communication; (iv) first-aid procedures and
equipment; (v) protective equipment, signaling and training for emergency
situations; (vi) emergency resources; (vii) emergency medical response; (vii)
worker information on emergency situations; (ix) information to public and
authorities; and (x) simulations provisions.

Emergency Response and Contingency Plan for the
operational phase.

30 days prior to start operational phase.

17

Present the Fire Department Inspection Certificate “Auto de Vistoria do
Corpo de Bombeiros - AVCB. The fire prevention and protection system to
be installed also needs to comply with international standards (NFPA
norms).

Fire Department Inspection Certificate (AVCB).

30 days prior to start operational phase.

18

Present evidence of implementation of E&S monitoring programs and define
Key Performance Indicators (KIPs) in order to evaluate the effectiveness of
the programs for the construction and operational phases.

E&S monitoring reports and KPIs for the construction
and operational phases.

With each ESCR.

No. Action Product / Deliverable ated Completion Date

9 Develop and implement a Stakeholder Engagement Plan (SEP), thatincludes: | 1. _ Stakeholder Engagement Plan (SEP). T. 30 days prior to start construction phase.
i) identification and mapping of all potentially affected direct, indirect and | 2. Reports of SEP implementation 2. With each ESCR.
vulnerable stakeholders; ii) protocols for public consultation; and iii)
procedures for Stakeholder Engagement and Communication to establish
the appropriate lines of communication with each group and provide the
foundation for participatory planning, implementation, and monitoring.

110 Provide documented evidence of public consultation and information | Evidence of public consultation and Project | 15 days prior to start construction phase
disclosure, information disclosure.

ii Improve external grievance mechanism and communication activities, | 1. Updated External Communication and | 1. 30 days prior to start construction phase

including 0800 channel and installing signaling in strategic points of the site
and surrounding area.

PS2: Labor and Working Conditions

Grievance Mechanism.
2. Activation of the 0800-phone line and signaling
installation,

and thereafter in the ESCR.
2. 15 days prior to start construction phase.

21 Develop and adopt (including contractors and subcontractors) a project- | 1. Project-specific employment plan 1. 30 days prior to the start of the construction
specific employment plan including at least: i) general provisions; ii) general | 2. Copy of the section of the contracts where phase.
duties and rights; iii) external and local hiring policies; iv) working contractor and subcontractors are bond to | 2. 30 days prior to the start of the construction
conditions; v) occupational health and safety; vi) internal grievance adopt the employment plan phase
mechanism including contractors and sub-contractors; vii) workers
accommodation and housing; and ix) demobilization activities.
22 Develop procedures to oversee and monitor occupational health and safety | 1. Occupational Health and Safety Management | 1. 30 days prior to start construction phase.
for construction & operation phases that includes workers and third parties Plan for construction phase. 2. 30 days prior to start operational phase
as well as the following aspects: i) measures to reduce occupational risks; ii) | 2. Occupational Health and Safety Management and thereafter in the ESCR.
procedures required by Brazilian legislation; iii) inspection of personal and Plan for operational phase.
collective protection equipment; iv) inspections of firefighting equipment; v)
procedures to prevent, monitor and investigate accidents; vi) monitor
training activities; vii) performance indicators; and viii) audit and inspection
program.
23 Include provisions in the EPC and O&M contracts to ensure they meet with | 1. Copy of the sections of the EPC contract where | 1. 30 days prior to start construction phase.

E&S standards.

PS3: Resource Efficiency and Pollution Prevention

3.1

Develop a resource efficiency program specific for the Project, for the
construction and operation phases including: i) water consumption
management data and ii) key performance indicators during operation
phase.

E&S standards are described
2. Copy of the sections of the O&M contract where
E&S standards are described

I. Project resource efficiency program and
evidences of implementation for construction
phase.

2. Project resource efficiency program and

evidences of implementation for operation
phase.

2. 30 days prior to start operational phase.

1. 30 days prior the construction phase and
thereafter in the ESCR.

2. 30 days prior the operation phase and
thereafter in the ESCR.

14
Develop and adopt a pollution prevention and waste management programs
for the Project construction phase that includes: i) hazardous materials
handling and ii) wastewater management.

Product / Deliverable

Pollution prevention program and waste
management program for construction phase.

ated Completion Date

30 days prior the construction phase and
thereafter in the ESCR.

Update and adopt the existing pollution prevention and waste management
procedure for the operation phase including provisions for the disposal of
solar PV panels.

Pollution prevention program and waste
management program for operation phase.

30 days prior the operation phase and
thereafter in the ESCR.

Develop and implement a Project specific procedure to estimate GHG
emissions by the Project.

Develop and adopt a Project specific traffic management plan, which
identifies potential risks associated with traffic increase during construction
and procedures to monitor and oversee directly EPC routes and days of load
movement.

Project specific procedure to estimate GHG emissions
and implementation.

Project specific traffic management plan.
Evidence of the plan's implementation,

60 days after signing the loan agreement and
thereafter in the ESCR.

30 days prior to the start of the construction
phase.
Periodically in the ESCR.

Develop a Project specific traffic management plan which identifies
potential risks associated with traffic increase during operation phase.

Project specific traffic management plan for
operation phase.
Evidence of plan’s implementation.

30 days prior to the start of the operation
phase
Periodically in the ESCR

Develop and implement a project-specific Community health, safety and
security plan for construction phase including a comprehensive site-specific
identification and assessment and establish preventive and control
measures.

Project specific Community health, safety and
security plan.
Evidence of its implementation

30 days prior to the start of the construction
phase
Periodically in the ESCR.

Prepare and implement a Project specific security forces management plan
using as reference the IFC’s Good Practice Handbook Use of Security Forces:
Assessing and Managing Risks and Impacts.

PS6: Biodiversity Conservation and Sustainable Management of Living Natural Resource:

Develop and adopt a biodiversity management plan including mitigation
measures and monitoring activities during construction and operational
phase, specially to flora and fauna classified as vulnerable or threatened
with extinction or that can be impacted directly or indirectly by the Project.

PSB: Cultural Heritage

Develop and implement the culture heritage management and rescue
program, approved by IPHAN.

Project specific security forces management
plan and evidences.
Evidence of plan’s implementation.

Biodiversity management plan.
Evidence of its implementation

Culture heritage management and
program.
2. __ Evidence of the program’s implementation,

rescue

60 days after signing the Loan Agreement.
Periodically in the ESCR.

30 days prior to start construction phase.
Periodically in the ESCR.

30 days prior to start construction phase
Periodically in the ESCR.

Develop a baseline study to help define measures to protect the Afro
Brazilian religions manifestations

‘Afro Brazilian religions manifestations study

Prior to the first disbursement.

Develop a procedure to allow religious rituals of the African matrix religions
in the area. The procedure will be developed by a professional specialized in
afro-Brazilian history and culture jointly with representatives of the afro

Brazilian communities

Procedure to allow the religious rituals on the project
site area

15

Prior to the first disbursement and thereafter in
the ESCR.

